COUNTY COMMISSIONERS — PURCHASE OF AUTOMOBILES
The Board of County Commissioners is not authorized by statute to purchase automobiles for the Sheriff's use. Likewise, federal revenue sharing funds cannot be used in the purchase of automobiles since it is not an authorized purpose for which county revenue can be expended.  The Attorney General has considered your opinion request wherein you ask the following questions: "1. Can the Board of County Commissioners purchase automobiles for use by the Sheriff in performance of his duties from the general fund of the county? "2. If the answer to question one is yes, may the Board provide a credit card to the Sheriff and pay the expenses incurred by said officer by way of the credit card invoice in lieu of mileage? "3. In addition, can the Board purchase automobiles for use by the Sheriff from so-called "Revenue Sharing" funds distributed to the county by the federal government?" In answer to your first question, I refer you to Attorney General Opinion No. 64-350 issued in 1964, in which the same question was answered negatively to the effect, that there was no statutory authority for such a purchase in lieu of a mileage reimbursement provided for by statute. The holding in that opinion has been reviewed, it correctly expresses the law, and it is hereby affirmed. Your second question need not be answered since the first question was answered in the negative.  As to your third question concerning the purchase of automobiles for the Sheriff's use from federal revenue sharing funds, I refer you to Attorney General Opinion 73-121, issued in March of this year. This opinion stated if the city, county or state cannot use its own revenue for certain uses and purposes, then they cannot use revenue sharing funds for the same purposes. This opinion would be directly applicable to your question.  It is, therefore, the opinion of the Attorney General that your questions should be answered in the negative. The Board of County Commissioners is not authorized by statute to purchase automobiles for the Sheriff's use. Likewise, federal revenue sharing funds cannot be used in the purchase of automobiles since it is not an authorized purpose for which county revenue can be expended.  (Mike D. Martin)